Case 4:19-cr-00172-RGE-HCA Document 2 Filed 09/19/19 Page 1 of 6
RECEIVED

SEP 19 2018
IN THE UNITED STATES DISTRICT COURT

GLERK U.S. DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA SOUTHERN DISTRICT OFICWA

UNITED STATES OF AMERICA, ) Criminal No. 4:19-CR-172
)
Vv. ) INDICTMENT
)
JESSICA RAE REZNICEK, ) T, 18 U8. 5 2
also known as, Jessica Rae Anderson, ) T. 18 U.S.C. § 844(h)
also known as, Jessica Lane Reznicek, and _) T. 18 U.S.C. § 8444)
RUBY KATHERINE MONTOYA, ) T. 28 U.S.C. § 1366(a)
)
Defendants. )

THE GRAND JURY CHARGES:

COUNT 1
(Conspiracy to Damage an Energy Facility)

From a date unknown, but by at least as early as November 8, 2016, and
continuing until May 2, 2017, in the Southern District of Iowa and elsewhere, the
defendants, JESSICA RAE REZNICEK, also known as, Jessica Rae Anderson and
Jessica Lane Reznicek, and RUBY KATHERINE MONTOYA, willfully and
knowingly conspired and agreed, with each other and with other persons known and
unknown to the Grand Jury, to knowingly and willfully damage and attempt to
damage the property of an energy facility involved in the transmission and
distribution of fuel, or another form or source of energy, in an amount exceeding or
which would have exceeded $100,000, and to cause a significant interruption and
impairment of a function of an energy facility.

This is a violation of Title 18, United States Code, Section 1366(a).

 
Case 4:19-cr-00172-RGE-HCA Document 2 Filed 09/19/19 Page 2 of 6

THE GRAND JURY FURTHER CHARGES:

COUNT 2
(Use of Fire in the Commission of a Felony)

On or about March 13, 2017, in and about Mahaska County in the Southern
District of lowa, the defendants, JESSICA RAE REZNICEK, also known as, Jessica
Rae Anderson and Jessica Lane Reznicek, and RUBY KATHERINE MONTOYA,
knowingly used fire, namely an oxy-acetylene cutting torch, to Conspire to Damage,
Damage, and Attempt to Damage an Energy Facility, in violation of Title 18, United
States Code, Section 1366(a), a felony prosecutable in a court of the United States.

This is a violation of Title 18, United States Code, Sections 844(h) and 2.

THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Malicious Use of Fire)

On or about March 13, 2017, in and about Mahaska County in the Southern
District of Iowa, the defendants, JESSICA RAE REZNICEK, also known as, Jessica
Rae Anderson and Jessica Lane Reznicek, and RUBY KATHERINE MONTOYA,
maliciously damaged and destroyed by means of fire, personal property used in
interstate commerce, namely Valve Site 430 of the Dakota Access Pipeline owned by
Energy Transfer Partners.

This is a violation of Title 18, United States Code, Sections 844(i) and 2.

 
Case 4:19-cr-00172-RGE-HCA Document 2 Filed 09/19/19 Page 3 of 6

THE GRAND JURY FURTHER CHARGES:

COUNT 4
(Use of Fire in the Commission of a Felony)

On or about March 18, 2017, in and about Boone County in the Southern
District of Iowa, the defendants, JESSICA RAE REZNICEK, also known as, Jessica
Rae Anderson and Jessica Lane Reznicek, and RUBY KATHERINE MONTOYA,
knowingly used fire, namely an oxy-acetylene cutting torch, to Conspire to Damage,
Damage, and Attempt to Damage an Energy Facility, in violation of Title 18, United
States Code, Section 1366(a), a felony prosecutable in a court of the United States.

This is a violation of Title 18, United States Code, Sections 844(h) and 2.

THE GRAND JURY FURTHER CHARGES:

COUNT 5
(Malicious Use of Fire)

On or about March 18, 2017, in and about Boone County in the Southern
District of Iowa, the defendants, JESSICA RAE REZNICEK, also known as, Jessica
Rae Anderson and Jessica Lane Reznicek, and RUBY KATHERINE MONTOYA,
maliciously damaged and destroyed by means of fire, personal property used in
interstate commerce, namely Valve Site 240 of the Dakota Access Pipeline owned by
Energy Transfer Partners.

This is a violation of Title 18, United States Code, Sections 844(i) and 2.
Case 4:19-cr-00172-RGE-HCA Document 2 Filed 09/19/19 Page 4 of 6

THE GRAND JURY FURTHER CHARGES:

COUNT 6
(Use of Fire in the Commission of a Felony)

On or about April 9, 2017, in and about Wapello County in the Southern
District of lowa, the defendants, JESSICA RAE REZNICEK, also known as, Jessica
Rae Anderson and Jessica Lane Reznicek, and RUBY KATHERINE MONTOYA,
knowingly used fire, namely tires ignited by fire and gasoline soaked rags, to Conspire
to Damage, Damage, and Attempt to Damage, an Energy Facility in violation of Title
18, United States Code, Section 1366(a), a felony prosecutable in a court of the United
States.

This is a violation of Title 18, United States Code, Sections 844(h) and 2.

THE GRAND JURY FURTHER CHARGES:

COUNT 7
(Malicious Use of Fire)

On or about April 9, 2017, in and about Wapello County in the Southern
District of Iowa, the defendants, JESSICA RAE REZNICEK, also known as, Jessica
Rae Anderson and Jessica Lane Reznicek, and RUBY KATHERINE MONTOYA,
maliciously damaged and destroyed by means of fire, personal property used in
interstate commerce, namely Valve Site 460 of the Dakota Access Pipeline owned by
Energy Transfer Partners.

This is a violation of Title 18, United States Code, Sections 844(1) and 2.

 
Case 4:19-cr-00172-RGE-HCA Document 2 Filed 09/19/19 Page 5 of 6

THE GRAND JURY FURTHER CHARGES:

COUNT 8
(Use of Fire in the Commission of a Felony)

On or about May 2, 2017, in and about Wapello County in the Southern District
of Iowa, the defendants, JESSICA RAE REZNICEK, also known as, Jessica Rae
Anderson and Jessica Lane Reznicek, and RUBY KATHERINE MONTOYA,
knowingly used fire, namely an oxy-acetylene cutting torch, to Conspire to Damage,
Damage, and Attempt to Damage an Energy Facility, in violation of Title 18, United
States Code, Section 1366(a), a felony prosecutable in a court of the United States.

This is a violation of Title 18, United States Code, Sections 844(h) and 2.

THE GRAND JURY FURTHER CHARGES:

COUNT 9
(Malicious Use of Fire)

On or about May 2, 2017, in and about Wapello County in the Southern District
of Iowa, the defendants, JESSICA RAE REZNICEK, also known as, Jessica Rae
Anderson and Jessica Lane Reznicek, and RUBY KATHERINE MONTOYA,
maliciously damaged and destroyed by means of fire, personal property used in
interstate commerce, namely Valve Site 460 of the Dakota Access Pipeline owned by

Energy Transfer Partners.

This is a violation of Title 18, United States Code, Sections 844(1) and 2.

 
Case 4:19-cr-00172-RGE-HCA Document 2 Filed 09/19/19 Page 6 of 6

A TRUE BILL.

Marc Krickbaum
United States Attorney

Jasdn T. Griess
Virginia M. Bruner

Assistant United States Attorneys

 

FOREPERSON

 
